Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on December 3, 2019.
Information Disclosure Statement filed on 04/01/2020 has been considered by the examiner.
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Vishwanath et al. US Publication No. 2016/0261594 A1 discloses that to allow a third party system to more particularly identify sets of users for distributing content, an online system receives data from a third party system identifying users of the online system who have authorized communication with the third party system and stores information authorizing communication between the third party system and the users in user profiles associated with the user. The online system receives a request from the third-party system to transmit a notification to online system users satisfying criteria specified by the request. User profiles including information authorizing communication between the third-party system and online system users are identified by the online system, which selects a set of the identified user profiles associated with information satisfying the criteria specified by the request. The online system transmits the notification to client devices associated with users associated with the set of the identified user profiles.
Prior arts taken alone or in combination fail to teach or suggest “identifying one or more client system permitted to transmit data to the electronic device based on the electronic address received from the data piece”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446